TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00681-CR



                                  Jonathan Moore, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 65587, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant pled guilty to possession of a controlled substance and was placed on

deferred adjudication. About six months later, the State filed a motion to adjudicate, alleging

several violations of the conditions of his community supervision. Appellant then signed a

document waiving his right to appeal as part of a plea-bargain arrangement. The trial court

adjudicated appellant’s guilt and sentenced him to five years’ imprisonment, pursuant to the terms

of the plea agreement. The court also signed a certificate reciting that the case is a plea bargain

case and that appellant has no right to appeal. See Tex. R. App. P. 25.2(a)(2). We therefore

dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right

to appeal, “appeal must be dismissed”).

                                                _________________________________________

                                                David Puryear, Justice
Before Justices Puryear, Rose and Goodwin

Dismissed

Filed: December 21, 2011

Do Not Publish




                                            2